 

Case 20-10343-LSS Doc 3367 Filed 05/07/21 Page1of1

FILED

eW21 MAY -7 AM 10: 39

US: BANKRUPTCY COURT
pergaer DELAWARE

May 3, 2021

 

Dear Justice Silverstein,

As part of the Abused in Scouting claim against the Boys Scouts of America, | would like to
share with you my unfortunate ordeal and life-changing sexual assault from a Pennsyivania
scout leader when | was a child.

When | was 11 years old | transferred to a scout organization at St John’s Lutheran Church. The
troop leader was [BE who is to this day an attendant at the church. | was groomed with
his talk of same sex relationships in his car and trips to restaurants and his home. My parents
were naive to the fact that a single grown man consistently wanted to spend an excessive
amount of time with me alone outside of troop meetings.

After an evening scout meeting, EE dismissed every Boy Scout except me, led me to

the childrens’ Sunday s mine. ilay
on the floo believing what
happened was Iife-threatening. He also took me to an out-of-town motel on a weekend

afternoon where | was again sexually assaulted. The memory is not as clear as the first assault,
but | remember it occurred.

The result was | became self-destructive. | was aggressive towards my family and friends, gave
up piano after six years of lessons, and started to question my self-worth with bouts of
depression and anxiety. In middle school [ began to seek out unhealthy physical relationships
with girls which lasted for decades. Therapy would have been an immense help yet | told
absolutely no one that | was sexually assaulted by someone the community fully trusted -
including me.

When | contacted the pastor at St John's in 2015, she contacted state authorities and | tearned
that over the years he sexually assaulted a number of boys. He does net remember who | was
but | remember him too often. His impact on my life is significantly appalling and | am grateful
that the BSA is being forced to recognize an epidemic that has existed for decades.

Thank you for taking the time to read this letter. If | can be of help or clarify any details, please
contact me at your convenience.

 

 

 
